Citation Nr: 1810089	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  10-12 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to January 1973.  He also served in the Army Reserves from July 1976 to June 2005.

This appeal to the Board of Veterans' Appeals (Board) arose from a November 2007 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for a right knee disability, a left knee disability, and a neck (C5-6) disability.  Jurisdiction of the claims file was subsequently transferred to the RO in Montgomery, Alabama.  In November 2008, the Veteran filed a notice of disagreement (NOD).  

In December 2008, the Veteran requested a local hearing with a Decision Review Officer (DRO), and such hearing was scheduled for December 2009.  However, a few days before the scheduled hearing, the Veteran withdrew his request.

A statement of the case (SOC) was issued in February 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in March 2010.

In March 2010, the Veteran again requested a local hearing with a DRO, and such hearing was scheduled for June 2012.  However, at the scheduled hearing, the Veteran withdrew his request for a DRO hearing, requesting instead a Board hearing.  Accordingly, a Board hearing was scheduled for February 2016.  However, in January 2016, the Veteran withdrew his request for a Board hearing.  38 C.F.R. § 20.704(e) (2017).

In February 2016, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claims (as reflected in an April 2016 supplemental SOC (SSOC)) and returned the matters to the Board for further appellate consideration.

In February 2017, the Board again remanded the claims on appeal to the AOJ for further action, to include additional development of the evidence.  After taking further action, the AOJ continued to deny the claims (as reflected in a May 2017 SSOC) and returned the matters to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.  


REMAND

Unfortunately, the Board finds that further AOJ action on the claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Most recently, in February 2017, the Board found that the evidence of record was inadequate to adjudicate the claims on appeal and remanded them to the AOJ for additional development.  In this regard, the Board instructed the AOJ to obtain an addendum opinion from the April 2016 VA examiner regarding the etiology of the Veteran's claimed neck, right knee, and left knee disabilities-specifically to include whether the Veteran's claimed disabilities could be related to the repeated stress of mandatory physical exercise required in active service, as well as during periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) during his reserve service.  In addition, the Board instructed that the opinion include discussion of the Veteran's October 2004 and October 2005 cervical spine MRI findings in light of his 2003 line of duty neck injury, and that the VA examiner opine as to whether those findings changed his opinion as to whether it was at least as likely as not that the Veteran's current neck disabilities were related to the 2003 neck injury.  

Moreover, the Board noted that in September 2016, the Veteran's representative submitted a brief in support of the Veteran's contention that stress from repetitive use of his joints in service caused his current neck and knee disabilities.  The Veteran's representative argued that repetitive bending and strain from military activities caused significant stress on the Veteran's joints; that as an aircraft system technician, the Veteran had to work in many tight and cramped spaces that put his knees and neck into awkward positions; and that overuse was one of the primary causes of osteoarthritis.  In support of these arguments, the following articles were cited: Arthritis Among Veterans - United States, 2011-2013 (https://www.cdc.gov/mmwr/preview/mmwrhtml/mm6344a4.htm); Osteoarthritis Incidence Higher Among Military Personnel (https://www.disabled-world.com/health/autoimmunediseases/osteoarthritis/higher.php); Osteoarthritis More Common in Servicemembers, Presents Challenge for Military (http://www.usmedicine.com/agencies/department-of-defense-dod/osteoarthritis-more-common-in-servicemembers-presents-challenge-for-military/); and Military Members Face Raised Risk Osteoarthritis: Study - Repetitive Joint Movements May Play a Role, Researchers Suggest (https://www.mdjunction.com/forums/lyme-disease-support-forums/medicine-treatments/2885212-military-members-face-raised-risk-osteoarthritis).  Accordingly, the Board indicated that the opinion to be obtained on remand should also include discussion of these articles.

A review of the claims file reveals that an addendum opinion was obtained from the April 2016 VA examiner in March 2017.  The VA examiner opined that it was less likely as not that the Veteran's current knee and neck disabilities were caused by or a result of repeated stress of the mandatory physical exercises required in active service, as well as during INACDUTRA and ACDUTRA service.  However, in providing these opinions, the VA examiner did not discuss the October 2004 and October 2005 cervical spine MRI findings and did not opine whether those findings changed his opinion as to whether it was at least as likely as not that the Veteran's current neck disabilities were related to his 2003 line of duty neck injury.  In addition, the VA examiner did not discuss the articles cited by the Veteran's representative in his September 2016 brief in support of the Veteran's contention that stress from repetitive use of the joints in service caused his current neck and knee disabilities.  There is also no indication that these articles or the accompanying assertions by the Veteran's representative were considered-to particularly include the contention that the Veteran's work as an aircraft system technician (being in many tight and cramped spaces that put his knees and neck into awkward positions) in service caused his current neck and knee disabilities.

Under the above-noted circumstances, the Board finds that further opinion addressing the medical nexus, if any, between the Veteran's current neck and knee disabilities and active service and/or INACDUTRA and ACDUTRA service-based on full consideration of the Veteran's documented medical history and lay assertions, and applicable medical literature (to include the articles cited by the Veteran's representative in September 2016), and supported by complete, clearly stated rationale-is needed to resolve the claims for service connection on appeal.  See Stegall, supra; see also 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, on remand, the AOJ should arrange to obtain an addendum medical opinion from the April 2016 VA examiner, or from another appropriate physician based on claims file review (if possible).  The AOJ should only arrange for further examination of the Veteran if such is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may well result in denial of the claims.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging to obtain further medical opinion in connection with these claims, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Outpatient Clinic (OPC) in Mobile, Alabama, and that records from that facility dated through June 2013 have been associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the Mobile VA OPC all outstanding records of evaluation and/or treatment of the Veteran since June 2013, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the claims on appeal.


Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the Mobile VA OPC (and any associated facility(ies)) all outstanding records of evaluation and/or treatment of the Veteran since June 2013.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from the examiner who evaluated the Veteran in April 2016 an addendum opinion addressing the etiology of current neck and knee disabilities.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the claims file, and arrange to obtain medical opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo further VA examination, by an appropriate physician, if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file, (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

Neck - With regard to each diagnosed disability, the physician  should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service,  or is otherwise medically related to active service and/or periods of ACDUTRA (generally, two-week periods of annual training ) and INACDUTRA (generally, one-weekend periods of monthly training) during his reserve service-specifically, the repeated stress on the joint from the mandatory physical exercises required during such service, the repeated stress on the joint from his job duties as an aircraft system technician during such service, and the 2003 line of duty neck injury.  

The physician should also consider and discuss the Veteran's October 2004 and October 2005 MRI cervical spine MRI findings in light of the 2003 line of duty neck injury, and, if the prior examiner, opine whether those findings change his opinion as to whether it is at least as likely as not that the Veteran's current neck disabilities are related to the 2003 neck injury.

Knee - With regard to each diagnosed knee disability, the physician should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability ha d its onset during service, or is otherwise medically related to active service and/or periods of ACDUTRA and INACDUTR during his reserve service-specifically, the repeated stress on the joint from the mandatory physical exercises required during such service, the repeated stress on the joint from his job duties as an aircraft system technician during such service, and the 1977 and 1998 line of duty knee injuries.

In addressing all the above, the examiner must consider and discuss all pertinent medical and other objective evidence, to include the articles cited by the Veteran's representative in his September 2016 brief, as well as all lay assertions, to include the Veteran's assertions as to the nature, onset and continuity of symptoms.

Notably, the absence of documented evidence of symptoms and/or diagnosis of a specific disability in or shortly after service, should not, alone, serve as the sole basis for a negative opinion. 

In this regard, the examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating each opinion.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall, supra.

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claims on appeal in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s) since the last adjudication) and legal authority.

7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




